DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on July 20, 2022.  
Claims 1-25 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
Applicant’s amendments and argument, see page 1 of the Remarks, filed July 20 2022, with respect to the restriction requirement have been fully considered and are persuasive. Accordingly, the restriction requirement has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (US 9383753 B1) in view of Hall et al. (US 20170219695 A1). 
Regarding claims 1-20: 
With respect to claims 1, 10, and 19, Templeton teaches: 
scanning a light beam over a field of view to capture a first lidar image; (“scanning a light detection and ranging (LIDAR) device through a first range of orientations directed to a first region of a scanning zone while emitting light pulses from the LIDAR device at a first pulse rate.” (column 2, lines 17-21)) 
selecting a first region of interest within the field of view; (“Regions for enhanced resolution scanning are identified according to techniques to select regions of the environmental scene where enhanced resolution scans will inform navigational determinations, object detection, obstacle avoidance, etc.” (column 1, lines 66 – column 2, lines 3)) 
scanning the light beam over the first region of interest to capture a second lidar image; (“the angular resolution of the LIDAR sensor is adjusted to provide enhanced angular resolution scanning in identified regions of an environmental scene” (column 5, lines 12-15)) 
Templeton does not teach, but Hall teaches: 
randomly or pseudo-randomly varying a parameter associated with the capturing of the first or-second lidar images, the varying producing a signature in the captured first or second image to characterize an identity of the lidar system that produced the light beam; (“the coding of the multi-pulse illumination beam can be pseudorandom” [0021], “The multi-pulse illumination beam can be encoded according to a code diversity scheme, an amplitude diversity scheme, a time diversity scheme, or any combination thereof. By encoding the measurement pulse sequence and decoding the return measurement pulse sequence, reflected signals associated with illumination by the measurement pulse sequence are distinguished from exogenous signals.” [0071], “In one example depicted in FIG. 9, the return measurement pulse sequence 163 is filtered, for example, by a signature detection filter. In one example, the signature detection filter is an autocorrelation filter.” [0073]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system with Hall’s lidar signature because (“when multiple pulses are emitted into the surrounding environment before a return signal from any of the multiple pulses is detected, a detected return signal might be incorrectly associated with a different pulse emission than the particular pulse emission that gave rise to detected return signal. This can potentially cause errors in distance measurement.” See Hall [0010], therefore “coding can be selected that minimizes the impact of exogenous noise sources, such as other LIDAR systems.” See Hall [0021]). 

With respect to claims 2 and 11, Templeton in combination with Hall, as shown in the rejection above, discloses the limitations of claims 1 and 10. 
The combination of Templeton and Hall teaches a lidar system with interference reduction of claims 1 and 10. Templeton does not teach, but Hall further teaches introducing a randomly or pseudo-randomly varying time delay before capturing the first lidar image; (“A multi-pulse illumination beam can be encoded according to a code diversity scheme, an amplitude diversity scheme, a time diversity scheme, or any combination thereof. By encoding the measurement pulse sequence and decoding the return measurement pulse sequence, reflected signals associated with illumination by a measurement pulse sequence are distinguished from exogenous signals. In some examples, the coding of the multi-pulse illumination beam can be pseudorandom” [0020-0021]) which shows the pseudorandom coding of the lidar beam can include a time delay. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system with Hall’s lidar signature so that “coding can be selected that minimizes the impact of exogenous noise sources, such as other LIDAR systems.” See Hall [0021]). 

With respect to claims 3 and 12, Templeton in combination with Hall, as shown in the rejection above, discloses the limitations of claims 1 and 10. 
The combination of Templeton and Hall teaches a lidar system with interference reduction of claims 1 and 10. Templeton further introducing a randomly or pseudo-randomly varying time delay before capturing the second lidar image; (“analyzing the determined 3-D point map to identify a region of the scanning zone indicated to include features organized with relatively high spatial or temporal frequencies. The method can involve scanning the LIDAR device through orientations directed to the identified region of the scanning zone at a second angular rate of change different from the first angular rate of change while emitting light pulses from the LIDAR device.” (column 2, lines 47-57)) 
While Templeton teaches capturing a second lidar image, it does not teach randomly or pseudo-randomly varying a parameter. However, Hall teaches (“A multi-pulse illumination beam can be encoded according to a code diversity scheme, an amplitude diversity scheme, a time diversity scheme, or any combination thereof… the coding of the multi-pulse illumination beam can be pseudorandom” [0020-0021]) which show that the lidar time delay can be coded to be pseudorandom. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system with Hall’s lidar signature so that “coding can be selected that minimizes the impact of exogenous noise sources, such as other LIDAR systems.” See Hall [0021]). 

With respect to claims 4 and 13, Templeton in combination with Hall, as shown in the rejection above, discloses the limitations of claims 1 and 10. 
The combination of Templeton and Hall teaches a lidar system with interference reduction of claims 1 and 10. Templeton further teaches repeatedly capturing the second lidar image and introducing a randomly or pseudo-randomly varying time delay before a capture of the second lidar images; (“The laser, or set of lasers, can be rapidly and repeatedly scanned across a scene to provide continuous real-time information on distances to reflective objects in the scene.” (3), “some regions of the environment are sampled at a high pulse rate, and corresponding high angular resolution (e.g., the region including the car 310 sampled with pulses 306f-h, etc.), whereas other regions are sampled at the default pulse rate.” (column 24, lines 20-24) 
While Templeton teaches repeatedly capturing a second lidar image, it does not teach randomly or pseudo-randomly varying a parameter. However, Hall teaches (“A multi-pulse illumination beam can be encoded according to a code diversity scheme, an amplitude diversity scheme, a time diversity scheme, or any combination thereof… the coding of the multi-pulse illumination beam can be pseudorandom” [0020-0021]) which show that the lidar time delay can be coded to be pseudorandom. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system with Hall’s lidar signature so that “coding can be selected that minimizes the impact of exogenous noise sources, such as other LIDAR systems.” See Hall [0021]). 

With respect to claims 5 and 14, Templeton in combination with Hall, as shown in the rejection above, discloses the limitations of claims 1 and 10. 
The combination of Templeton and Hall teaches a lidar system with interference reduction of claims 1 and 10. Templeton further teaches randomly or pseudo-randomly scanning the light beam over the first region of interest to capture the second lidar image; (“scanning the LIDAR device through orientations directed to the identified region of the scanning zone at a second angular rate of change different from the first angular rate of change while emitting light pulses from the LIDAR device.” (column 2, lines 36-40)) 
While Templeton teaches scanning a first region of interest to capture a second lidar image, it does not teach randomly or pseudo-randomly varying a parameter. However, Hall teaches (“A multi-pulse illumination beam can be encoded according to a code diversity scheme, an amplitude diversity scheme, a time diversity scheme, or any combination thereof… the coding of the multi-pulse illumination beam can be pseudorandom” [0020-0021]) which show that the lidar pulse scanning can be coded to be pseudorandom. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system with Hall’s lidar signature so that “coding can be selected that minimizes the impact of exogenous noise sources, such as other LIDAR systems.” See Hall [0021]). 

With respect to claims 6 and 15, Templeton in combination with Hall, as shown in the rejection above, discloses the limitations of claims 1 and 10. 
The combination of Templeton and Hall teaches a lidar system with interference reduction of claims 1 and 10. Templeton further teaches randomly or pseudo-randomly scanning the light beam over the field of view to capture the first lidar image; (“a computer-implemented method involves scanning a light detection and ranging (LIDAR) device through a first range of orientations directed to a first region of a scanning zone while emitting light pulses from the LIDAR device at a first pulse rate” (column 2, lines 16-21)) 
While Templeton teaches scanning a field of view to capture a first lidar image, it does not teach randomly or pseudo-randomly varying a parameter. However, Hall teaches (“A multi-pulse illumination beam can be encoded according to a code diversity scheme, an amplitude diversity scheme, a time diversity scheme, or any combination thereof… the coding of the multi-pulse illumination beam can be pseudorandom” [0020-0021]) which show that the lidar pulse scanning can be coded to be pseudorandom. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system with Hall’s lidar signature so that “coding can be selected that minimizes the impact of exogenous noise sources, such as other LIDAR systems.” See Hall [0021]). 

With respect to claims 7 and 16, Templeton in combination with Hall, as shown in the rejection above, discloses the limitations of claims 1 and 10. 
The combination of Templeton and Hall teaches a lidar system with interference reduction of claims 1 and 10. Templeton further teaches a spatial sampling resolution in the second lidar image is different than a spatial sampling resolution in the first lidar image; (“The method can involve analyzing the determined 3-D point map to identify a region of the scanning zone indicated to include features organized with relatively high spatial or temporal frequencies. The method can involve scanning the LIDAR device through orientations directed to the identified region of the scanning zone at a second angular rate of change different from the first angular rate of change while emitting light pulses from the LIDAR device. The method can involve receiving returning light pulses corresponding to the light pulses emitted from the LIDAR device while scanned at the second angular rate of change.” (column 2, lines 47-57)) 

With respect to claims 8, 17, and 20, Templeton in combination with Hall, as shown in the rejection above, discloses the limitations of claims 1, 10, and 19. 
The combination of Templeton and Hall teaches a lidar system with interference reduction of claims 1, 10, and 19. Templeton further teaches: 
verifying, using the signature, that the received light pulses from a target within the field of view were issued by the same lidar system; (“each respective spatial point can be associated with a respective timestamp (e.g., a time at which laser was emitted or received). In this way, the received spatial points may be organized, identified, or otherwise ordered on a spatial (laser identification) and/or temporal (timestamp) basis.” (column 15, lines 46-51)) 
using verified light pulses to determine a distance from the lidar system to a target within the field of view; (“Individual points are measured by generating a laser pulse and detecting a returning pulse, if any, reflected from an environmental object, and determining the distance to the reflective object according to the time delay between the emitted pulse and the reception of the reflected pulse.” (column 1, lines 25-30)) 

With respect to claims 9 and 18, Templeton in combination with Hall, as shown in the rejection above, discloses the limitations of claims 1 and 10. 
The combination of Templeton and Hall teaches a lidar system with interference reduction of claims 1 and 10. Templeton does not teach but Hall teaches rejecting, using the signature, received light pulses from a target within the field of view that were not issued by the same lidar system; (“the coding of the multi-pulse illumination beam can be pseudorandom. In some examples, the coding of the multi-pulse beam can be changed in response to a measure of channel noise in the return signals. For example, if the return signal includes noise that exceeds a threshold value, another code is selected. In this manner, coding can be selected that minimizes the impact of exogenous noise sources, such as other LIDAR systems.” [0021]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system with Hall’s lidar signature because (“when multiple pulses are emitted into the surrounding environment before a return signal from any of the multiple pulses is detected, a detected return signal might be incorrectly associated with a different pulse emission than the particular pulse emission that gave rise to detected return signal. This can potentially cause errors in distance measurement.” See Hall [0010], therefore “coding can be selected that minimizes the impact of exogenous noise sources, such as other LIDAR systems.” See Hall [0021]). 

Claim(s) 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (US 9383753 B1) in view of Hall et al. (US 20170219695 A1) and Gruver et al. (US 20160282468 A1). 
Regarding claims 21-23 and 25: 
With respect to claim 21, Templeton in combination with Hall, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Templeton and Hall teaches a lidar system with interference reduction of claim 1. Templeton and Hall do not teach, but Gruver teaches using an inertial sensor to provide an indication of an acceleration or a rotation of the lidar system, and using control circuitry to adjust the field of view of the lidar system or the first region of interest within the field of view in response to the indication of the acceleration of rotation of the lidar system; (“The vehicle may include a first LIDAR positioned at a top side of the vehicle and configured to scan the environment around the vehicle based on rotation of the first LIDAR about an axis. In some examples, the vehicle may utilize the first LIDAR to scan the surrounding environment in all directions with a high refresh rate.” [0032], “Sensors mounted on the rotating platform could be rotated so that the sensors may obtain information from various directions around the vehicle 100. For example, a LIDAR of the sensor unit 102 may have a viewing direction that can be adjusted by actuating the rotating platform to a different direction, etc” [0042]) This shows that based on the rotation of the lidar system, the field of view is adjusted. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system and Hall’s lidar signature with Gruver’s adjustable lidar system in order (“to facilitate scanning an environment around the vehicle according to various road conditions and scenarios.” See Gruver [0031]). 

 With respect to claim 22, Templeton in combination with Hall and Gruver, as shown in the rejection above, discloses the limitations of claim 21. 
The combination of Templeton, Hall, and Gruver teaches a lidar system with interference reduction of claim 21. Templeton and Hall do not teach, but Gruver teaches using the inertial sensor to provide an indication of a change in orientation of the lidar system and using the control circuitry to adjust the field of view of the lidar system or the first region of interest within the field of view in response to the indication of the change in orientation of the lidar system; (“The IMU 928 may be any combination of sensors configured to sense position and orientation changes of the vehicle 900 based on inertial acceleration” [0163], “the vehicle 100 may be configured to adjust a viewing direction of the second LIDAR 122… Thus, in some examples, the second LIDAR 122 may be steerable to scan the narrow FOV along any viewing direction from the vehicle 100.” [0048]) This shows that the sensors can sense the change in position and orientation of the vehicle, in which the lidar system’s field of view is adjusted. The lidar system adjustment would depend on the orientation it is on a vehicle.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system and Hall’s lidar signature with Gruver’s adjustable lidar system in order (“to facilitate scanning an environment around the vehicle according to various road conditions and scenarios.” See Gruver [0031]). 

With respect to claim 23, Templeton in combination with Hall and Gruver, as shown in the rejection above, discloses the limitations of claim 22. 
The combination of Templeton, Hall, and Gruver teaches a lidar system with interference reduction of claim 22. Templeton and Hall do not teach, but Gruver teaches the change in orientation of the lidar system includes a pitch or yaw of the lidar system; (“a LIDAR of the sensor unit 102 may have a viewing direction that can be adjusted by actuating the rotating platform to a different direction, etc. Alternatively or additionally, the movable mount may include a tilting platform. Sensors mounted on the tilting platform could be tilted within a given range of angles and/or azimuths so that the sensors may obtain information from a variety of angles.” [0042]) This shows that the lidar system on a moveable mount is capable of rotating and tilting in various directions, meaning that the orientation of the lidar includes pitch or yaw.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system and Hall’s lidar signature with Gruver’s adjustable lidar system in order (“to facilitate scanning an environment around the vehicle according to various road conditions and scenarios.” See Gruver [0031]). 

With respect to claim 25, Templeton in combination with Hall and Gruver, as shown in the rejection above, discloses the limitations of claim 21. 
The combination of Templeton, Hall, and Gruver teaches a lidar system with interference reduction of claim 21. Templeton and Hall do not teach, but Gruver teaches using the inertial sensor to provide an indication of dynamic vehicle motion and using the control circuitry to adjust the field of view of the lidar system or the first region of interest within the field of view in response to the indication of the dynamic vehicle motion; (“The IMU 928 may be any combination of sensors configured to sense position and orientation changes of the vehicle 900 based on inertial acceleration” [0163], “the vehicle 800 may need to adjust its speed and/or change lanes to maintain a safe distance to the car 814. However, data from the first LIDAR may have a first resolution insufficient to detect whether the car 814 is crossing the lane line 834, or may be insufficient to even detect/identify the lane line 834. Thus, in the scenario, the vehicle 800 may adjust a viewing direction of a second LIDAR, similar to the second LIDAR 122 of the vehicle 100, that is included in the sensor unit 802 and that has a higher second resolution than the first resolution of the first LIDAR. In turn, the vehicle 800 may resolve the lane line 834 and/or whether the car 814 is crossing the lane lines.” [0147]) In this example, the vehicle needs to change lanes, which is a vehicle motion. Because of this, the lidar adjusts the field of view, so it can detect the lanes properly. Therefore, it is showing that by sensing the vehicle motion or action, the lidar can adjust the field of view accordingly. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system and Hall’s lidar signature with Gruver’s adjustable lidar system in order (“to facilitate scanning an environment around the vehicle according to various road conditions and scenarios.” See Gruver [0031]). 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (US 9383753 B1) in view of Hall et al. (US 20170219695 A1), Gruver et al. (US 20160282468 A1), and McMichael et al. (US 10295660 B1). 
Regarding claim 24: 
With respect to claim 24, Templeton in combination with Hall and Gruver, as shown in the rejection above, discloses the limitations of claim 21. 
The combination of Templeton, Hall, and Gruver teaches a lidar system with interference reduction of claim 21. Templeton, Hall, and Gruver do not teach, but McMichael teaches using the inertial sensor to provide an indication of static misalignment of the lidar system with a host vehicle and using the control circuitry to adjust the field of view of the lidar system or the first region of interest within the field of view in response to the indication of the static misalignment of the lidar system; (“the systems and methods described herein may use actuators to dynamically align or re-align optical components that are already installed into a LIDAR assembly at runtime… In some examples, an actuator may be used to physically adjust an optical axis of the light emitter assembly.” (column 4, lines 15-23), “As described with relation to FIGS. 8A and 8B, the point P1 may be outside of or not optimally centered within a field of view of the sensor 808(1). For example, as FIG. 9A illustrates a misalignment position, in which the path of the reflected light is centered on sensor 808(2) which may correspond to a light source of the system 900 other than the light source 904(1). FIG. 9B illustrates an alignment position, in which the actuator 902 is used to tilt the light source 904(1) and, therefore, the light path to the left (or to the right, for example) to cause the emitted light to strike the mirror at a different angle and/or position, exit the lens 812 at a different angle or position and, ultimately, strike the object at the point P2” (column 17, lines 28-41)) This shows that the field of view of the lidar can be adjusted to correct for a unalignment of the lidar system. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Templeton’s lidar imaging system, Hall’s lidar signature, Gruver’s adjustable lidar system, and McMichael’s alignment correction (“in order to further optimize alignment of the optical elements.” See McMichael (column 4, lines 40-41)). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Pasanto et al. (US 5621514 A) is pertinent because (“Utilizes an optical wavelength in a ladar system to obtain resolution advantages while maintaining the capability of providing range and velocity measurements. It has been determined that the optimal reflection signature for coherent detection and discrimination is obtained by a transmitted random waveform.” (8), “The optical random pulse signal generator 26 is a mode-locked laser that generates continuous pulses at random time intervals and can operate at 1.0 to 1.55 .mu.m wavelengths. The waveform 22 provides short (nsec) pulses at random intervals and with random phase”) which pertains to randomly or pseudo-randomly varying time intervals of a lidar system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662